     Case 3:21-cv-00268-MMD-WGC Document 7 Filed 06/18/21 Page 1 of 4



 1 THE O’MARA LAW FIRM, P.C.                         THE DIGUISEPPE LAW FIRM, P.C.
   DAVID C. OMARA                                    RAYMOND M. DIGUISEPPE*
 2 (Nevada Bar No. 8599)                             4320 Southport-Supply Road
   311 East Liberty Street                           Suite 300
 3 Reno, NV 89501                                    Southport, NC 28461
   P: (775) 323-1321                                 P: 910-713-8804
 4 F: (775) 323-4082                                 E: law.rmd@gmail.com
   E: david@omaralaw.net
 5
   FIREARMS POLICY COALITION
 6 ADAM KRAUT*
   WILLIAM SACK*
 7 1215 K Street, 17th Floor
   Sacramento, CA 95814
 8 P: (916) 596-3492
   E: akraut@fpclaw.org
 9 E: wsack@fpclaw.org
10 Attorneys for Plaintiff

11                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
12
     ROGER PALMER, et al.,                            Case No.: 3:21-cv-00268
13
                                    Plaintiffs,
14          v.
                                                        PLAINTIFF’S MOTION FOR EXPEDITED
15 STEPHEN SISOLAK, in his official                          BRIEFING SCHEDULE AND
   capacity as Governor of Nevada, et al.,               CONSIDERATION OF THEIR MOTION
16                                                        FOR PRELIMINARY INJUNCTION
                         Defendants.
17

18

19          The provisions of Nevada’s Ban enacted in AB 286 individually and collectively work to
20 completely prohibit Plaintiffs’, Plaintiff FPC’s Nevada resident members’, and indeed all ordinary

21 law-abiding Nevadans’ fundamental constitutional right to possess and self-manufacture arms in

22 common use for lawful purposes including self-defense in the home, and predecessor materials

23 necessary to the construction of self-manufactured arms. Moreover, the confiscatory Ban scheme

24 requires complete dispossession of currently possessed arms and predecessor materials.

25          AB 286 was signed into law on June 7, 2021, with some provisions causing Plaintiffs to
26 cease constitutionally protected conduct under pain of criminal sanction taking effect immediately,

27 and all other provisions adding further restrictions and criminal liability effective on January 1,

28 2022, leaving Plaintiffs and others like them mere months to seek relief or be forced to dispossess
                                                  -1–
        PLAINTIFF’S MOTION FOR EXPEDITED BRIEFING SCHEDULE AND CONSIDERATION OF THEIR MOTION FOR
                                         PRELIMINARY INJUNCTION
     Case 3:21-cv-00268-MMD-WGC Document 7 Filed 06/18/21 Page 2 of 4



 1 themselves of their constitutionally protected property. Plaintiffs filed their Complaint [ECF No. 1]

 2 on June 10, 2021, and Motion for Preliminary Injunction on June 18, 2021. ECF No. 6.

 3          At the present time, Defendant Joseph Lombardo, through his attorney, has accepted service

 4 [ECF No. 5], and Defendant Steven Wolfson, through his counsel, will accept service and will sign

 5 the Acceptance of Service upon counsel’s return to her office on Monday, June 21, 2021. Counsel

 6 also emailed these Defendants’ attorneys on June 18, 2021, and requested they agree to the proposed

 7 briefing schedule.

 8          Additionally, save and except for Defendant Mindy McKay, counsel has been advised by the

 9 process server that all other Defendants, Stephen Sisolak, Aaron Ford, George Togliatti, Daniel
10 Coverley, and Mark Jackson have been personally served on Thursday, June 17, 2021. It is expected

11 that Mindy McKay would be served today or early next week. Counsel anticipates obtaining the

12 signed Affidavits of Service by Wednesday and will file them accordingly. Moreover, Plaintiffs have

13 also emailed copies of the complaint to the Nevada Attorney General’s Office, through Deputy

14 Solicitor General Greg Zunino, on June 14, 2021, and again to Deputy Solicitor General Craig

15 Newby on June 18, 2021. Upon the Court rendering a decision on this request, Plaintiffs will

16 provide a copy of the Order to Defendants.

17          Because this lawsuit involves an expansive, confiscatory ban on the exercise of Plaintiffs’
18 fundamental, individual Second Amendment right to keep and bear arms, the potential forced

19 dispossession of lawfully possessed and constitutionally protected property, and the right to due

20 process of the law and just compensation guaranteed by the Fifth and Fourteenth Amendments to the

21 United States Constitution, Plaintiffs respectfully request this Court order expedited briefing and

22 consideration of this motion pursuant to Federal Rule of Civil Procedure 57. While Plaintiffs would

23 prefer an even shorter briefing schedule, Plaintiffs recognize that the filing of this motion will cause

24 the briefing of this motion to occur over the Independence Day holiday, and Plaintiffs wish to be

25 respectful of Defendants’ counsels’ and the Court’s time and attention. Moreover, the proposed

26 schedule will also allow for all personal service to be completed such that all Defendants could file

27 an opposition, should they choose.

28
                                                 -2–
        PLAINTIFF’S MOTION FOR EXPEDITED BRIEFING SCHEDULE AND CONSIDERATION OF THEIR MOTION FOR
                                         PRELIMINARY INJUNCTION
     Case 3:21-cv-00268-MMD-WGC Document 7 Filed 06/18/21 Page 3 of 4



 1          Thus, Plaintiffs move this Court for an order that requires Defendants to file an Opposition

 2 Memorandum no later than Friday, July 2, 2021, and allow Plaintiffs to file their Reply

 3 Memorandum no later than Friday, July 9, 2021. Thereafter, if the Court is available, Plaintiffs seek

 4 to hold oral argument on the motion during the week of July 12, 2021.

 5          This Motion for Expedited Briefing Schedule and Determination is necessary so this Court

 6 can determine the matter and issue an injunction with enough time to prevent enforcement of the

 7 challenged laws and the dispossession of Plaintiffs’ property, or, alternatively, should the Court deny

 8 Plaintiffs’ Motion for Preliminary Injunction, allow Plaintiffs sufficient time to seek relief from the

 9 Court of Appeals, and should it be necessary, seek relief from the Supreme Court. Without the
10 expedited briefing and decision, Plaintiff will be irreparably harmed because they will have no

11 remedy at law.

12 DATED: June 18, 2021                                THE O’MARA LAW FIRM, P.C.

13

14                                                                  /s/ David C. O’Mara
                                                                  DAVID C. O’MARA, ESQ.
15
                                                       311 E. Liberty Street
16                                                     Reno, NV 89501
                                                       Tel: 775.323.1321
17

18

19

20

21

22

23

24

25

26

27

28
                                                 -3–
        PLAINTIFF’S MOTION FOR EXPEDITED BRIEFING SCHEDULE AND CONSIDERATION OF THEIR MOTION FOR
                                         PRELIMINARY INJUNCTION
     Case 3:21-cv-00268-MMD-WGC Document 7 Filed 06/18/21 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee of The O’Mara Law Firm, P.C. and on this date, the

 3 foregoing document was filed electronically via the Court’s ECF system which provided notification

 4 of such filing to counsel of record for all parties.

 5
     Dated: June 18, 2021                                         /s/ Bryan Snyder
 6                                                               BRYAN SNYDER

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -4–
        PLAINTIFF’S MOTION FOR EXPEDITED BRIEFING SCHEDULE AND CONSIDERATION OF THEIR MOTION FOR
                                         PRELIMINARY INJUNCTION
